In the
        Court of Appeals
Second Appellate District of Texas
         at Fort Worth
     ___________________________
          No. 02-20-00401-CV
     ___________________________

   MARVIN L. TROUTMAN, Appellant

                      V.

NASA FEDERAL CREDIT UNION, Appellee



 On Appeal from County Court at Law No. 1
           Parker County, Texas
       Trial Court No. CIV-20-0419


  Before Sudderth, C.J.; Kerr and Walker, JJ.
  Memorandum Opinion by Justice Walker
                          MEMORANDUM OPINION

      Appellant Marvin L. Troutman appeals from the trial court’s order granting

appellee NASA Federal Credit Union’s motion for summary judgment on its claim for

breach of contract. Because Troutman has failed to file a substantially compliant

brief, to correct the brief even though given the opportunity to do so, and to

reasonably explain the failure, we dismiss his appeal for want of prosecution.

      Troutman borrowed $29,952 from NASA and signed a fixed-rate loan

agreement.   Troutman accepted the funds but later failed to make the required

installment payments. NASA filed a breach-of-contract suit against Troutman and

moved for summary judgment, arguing that it had conclusively established

Troutman’s breach. Troutman did not respond to the motion.1 The trial court set the

motion for a hearing, but Troutman did not appear. The trial court granted NASA’s

motion, awarded NASA attorney’s fees, and entered final judgment in favor of

NASA. Troutman filed a notice of appeal.

      On January 20, 2021, Troutman filed a brief in which he asked this court “to

restrain the public, to exclude the public and press, to proceed ‘Ex Parte’ to hear my

special private equitable cause as a private Citizen of the United States.” He named


      1
        Shortly after NASA filed its summary-judgment motion, Troutman sent the
trial court clerk a letter discussing his purported status as an “occupant of the office
of surety,” defining “tender” and “surety,” declaring himself “discharged as surety,”
and enclosing $2.00 as a “special deposit.” He did not mention the summary-
judgment motion in the letter.


                                           2
NASA and the trial court clerk as “Defendant(s)” and asserted that they “are

trustees/co-sureties holding trust property that belongs” to Troutman. He included

several “maxims,” a “statement of indenture,” and an “Affidavit of Truth.”

Apparently, Troutman was trying to file an original “special cause” in this court.

      We notified Troutman that his brief failed to comply with the majority of the

procedural requirements and required him to file an amended brief correcting the

specified, formal defects no later than February 1. See Tex. R. App. P. 38.1, 38.9(a),

44.3. We warned that a failure to do so could result in this court striking the brief and

dismissing his appeal. See Tex. R. App. P. 38.8(a), 38.9(a), 42.3. Troutman has not

responded or corrected his brief.

      Troutman’s tendered brief is in flagrant violation of the briefing rules. See Tex.

R. App. P. 38.9(a). Although we warned that we could strike his brief and dismiss his

appeal if he failed to comply, Troutman has not attempted to do so or to reasonably

explain his failure. Accordingly, we strike Troutman’s brief and dismiss the appeal for

want of prosecution. See Tex. R. App. P. 38.8(a)(1), 38.9(a), 42.3(b), 43.2(f).


                                                       /s/ Brian Walker

                                                       Brian Walker
                                                       Justice

Delivered: March 25, 2021




                                            3